DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler Droste on 2/26/2021.

The application has been amended as follows: 
Claim 1

A photoacoustic catheter, including: an elongated catheter body having a lumen defined therethrough and a housing positioned at or near a distal end of the elongated catheter body, the housing defining an aperture therethrough; 
a length of multimode fiber extending through at least part of the lumen of the elongated catheter body, the multimode fiber having an axis along its length, whereby a distal end of the multimode fiber is beveled at or about 45° to the axis and is located within the housing; 
an electrical wire extending along the elongated catheter body;
an ultrasonic transducer electrically connected to the electrical wire, whereby at least a portion of the ultrasonic transducer is positioned within the housing; 
and a mirror element positioned within the housing and including a mirror surface beveled at or about 45° to the axis of the multimode fiber; 
whereby the ultrasonic transducer transmits an ultrasonic wave toward the distal end of the multimode fiber and the distal end of the multimode fiber redirects the ultrasonic wave 
wherein the multimode fiber transmits an optical wave toward the mirror surface of the mirror element, and both the optical wave and the ultrasonic wave each reflect collinearly from the mirror 

Claim 5
The photoacoustic catheter of claim 4, wherein the sensing area of the ultrasonic transducer faces the reflection face of the multimode fiber.

Claim 9
A method of obtaining optical data and ultrasonic data within a mammalian luminal organ using a photoacoustic catheter, the photoacoustic catheter including an elongated catheter body and a housing positioned near a distal end of the elongated catheter body, 
a length of multimode fiber extending through the elongated catheter body and terminating in the housing, an ultrasonic transducer positioned at least partially within the housing, 
and a mirror element positioned at least partially within the housing and including a mirror surface, the method including steps of: 
introducing at least a portion of the photoacoustic catheter into the mammalian luminal organ; 
transmitting an optical wave from the multimode fiber and toward the mirror surface of the mirror element; 
transmitting an ultrasonic wave from the ultrasonic transducer and toward a distal end of the multimode fiber; 
redirecting the ultrasonic wave from the distal end of the multimode fiber and toward the mirror surface of the mirror element; and 
redirecting the optical wave and the ultrasonic wave from the mirror surface and collinearly from the housing and out of an aperture through the housing to obtain the optical data and the ultrasonic data within the mammalian luminal organ.

Claim 10
The method of claim 9, wherein the step of redirecting the ultrasonic wave includes redirecting the ultrasonic wave from the distal end of the multimode fiber, wherein the distal end is beveled at or about 45° to a longitudinal axis of the multimode fiber.

Claim 16
An imaging system including a photoacoustic catheter, the photoacoustic catheter including an elongated catheter body and a housing positioned near a distal end of the elongated catheter body, a length of multimode fiber extending through the elongated catheter body and terminating in the housing, an ultrasonic transducer positioned at least partially within the housing, and a mirror element positioned at least partially within the housing and including a mirror surface, the imaging system including: 
an optical excitation source operatively connected to the photoacoustic catheter via the multimode fiber to deliver an optical wave; 
a pulser/receiver operatively connected to the photoacoustic catheter via the ultrasonic transducer to deliver an ultrasonic wave, wherein the ultrasonic wave is delivered from the ultrasonic transducer to a distal end of the multimode fiber, and the ultrasonic wave is redirected from the distal end of the multimode fiber to the mirror surface of the mirror element;
whereby the photoacoustic catheter delivers the optical wave and the ultrasonic wave the optical wave and the ultrasonic wave are redirected from the mirror surface of the mirror element out of the aperture to obtain optical data and ultrasonic data within a mammalian luminal organ; 
whereby a signal from the optical wave and a signal from the ultrasonic wave are detected by the ultrasonic transducer and received by the pulser/receiver; and 
a data acquisition device operatively connected to the photoacoustic catheter via the pulser/receiver to digitize the signals received at the pulser/receiver.

Claim 17
The imaging system of claim 16, further including a computer operatively connected to the data acquisition device to display the optical data and the ultrasonic data based on the optical wave and the ultrasonic wave.

Claim 20
The imaging system of claim 16, further including a trigger signal of a Q-switch of the optical excitation source synchronizing data acquisition of the signal from the optical wave and the signal from the ultrasonic wave.

Reasons for Allowance
Claims 1, and 3-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 9 is allowable for substantially the same reasons as set forth on pages 9-10, section “Allowable Subject Matter”, of the Non-Final Office Action mailed 10/9/2020.
Independent Claims 1 and 16 were amended to incorporate the allowable subject matter into the claim. Specifically, claim 1 was amended to state “whereby the ultrasonic transducer transmits an ultrasonic wave toward the distal end of the multimode fiber and the distal end of the multimode fiber redirects the ultrasonic wave toward the mirror surface of the mirror element, wherein the multimode fiber transmits an optical wave toward the mirror surface of the mirror element, and both the optical wave and the ultrasonic wave each reflect collinearly from the mirror surface of the mirror element and out of the aperture to obtain optical data and ultrasonic data within a mammalian luminal organ” and claim 16 was amended to state “wherein the ultrasonic wave is delivered from the ultrasonic transducer to a distal end of the multimode fiber, and the ultrasonic wave is redirected from the distal end of the multimode fiber to the mirror surface of the mirror element; whereby the photoacoustic catheter delivers the optical wave and the ultrasonic wave collinearly through the housing and the optical wave and the ultrasonic wave are redirected from the mirror surface of the mirror element out of the aperture to obtain optical data and ultrasonic data within a mammalian luminal organ”. 
Wang et al. (U.S PGPub 2011/0275890 A1) is the closest piece of prior art. Wang does not teach that the ultrasonic transducer emits an ultrasound wave to the multimode fiber, which then redirects the wave towards a mirror surface, which then redirects the wave collinearly with the optical wave though the housing and out of the aperture. The system of Wang works in a fundamentally different way, where the ultrasound wave is only redirected once by the mirror, not twice by the mirror and the multimode fiber. This limitation amounts to an improvement in the prior art as it allows for the system to have a reduced diameter, increasing the clinical utility. Dependent claims 3-8, 10-15, and 17-20 contain all the limitations of the independent claims, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/             Examiner, Art Unit 3793